Citation Nr: 1745368	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-25 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for postoperative residuals of lumbar spine degenerative disc disease (a low back disability).

2.  Entitlement to increases in the "staged" (10 percent prior to March 1, 2016, and 60 percent from that date) ratings assigned for right lower extremity radiculopathy.

3.  Entitlement to increases in the "staged" (10 percent prior to March 1, 2016, and 60 percent from that date) ratings assigned for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1994 to May 1997 and from September 1998 to June 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Waco, Texas, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for left lower extremity radiculopathy, rated 10 percent, granted an increased (40 percent) rating for the low back disability, and continued a 10 percent rating for right lower extremity radiculopathy.  In June 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  These matters were previously before the Board in September 2015, when they were remanded for additional development.  An interim (April 2016) rating decision increased the ratings for right and left lower extremity radiculopathy to 60 percent, each, effective March 1, 2016.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating (or the effective date assigned), the appeal has continued.  AB v. Brown, 6 Vet. App. 35 (1993).

[The Veteran's August 2012 claim included a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That claim was denied in an April 2013 rating decision that was not appealed.  To the extent that the matter of TDIU may potentially be raised in any claim for increase, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran is currently employed.  See Hearing Transcript, page 6, and he confirmed during the Board hearing that the issues on appeal are limited to those listed above, see id., page 2.  The Board further notes that the Veteran has been assigned a combined 100 percent schedular rating as of March 1, 2016.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Pursuant to the Board's September 2015 remand instructions, the AOJ obtained VA treatment records and associated them with the record.  Additionally, the Veteran was asked to provide releases for VA to obtain certain outstanding private treatment records identified during the Board hearing (from Dr. Hamilton); he did not respond, and it appears he may have elected to submit the records himself following the hearing (see records from Dr. Hamilton received July 2015).  

However, upon review of the expanded record, the Board notes that the Veteran apparently also received pain management treatment from a private pain clinic.  (See, e.g., June 2013 VA treatment record.)  Such records are clearly pertinent (and may be critical) evidence in claims for increase, and must be secured for the record.  On remand, the Veteran should be asked to identify his private pain clinic and provide releases for those treatment records.  (The Veteran is advised that a governing regulation, 38 C.F.R. §  3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.)

Additionally, the record contains evidence that the Veteran sustained an intercurrent work-related injury in April 2012 for which he received Workmen's Compensation.  Some records associated with the Workmen's Compensation award have been provided by the Veteran, (see, e.g., June 2012 Final Medical Report), but it appears that the records are incomplete.  As such records are clearly pertinent to establishing the severity of the service-connected disabilities, they must be sought on remand.

Finally, the examination conducted following the previous remand, when considered in light of the expanded record, does not adequately resolve the questions at issue.  The Veteran has reported additional symptoms, such as foot drop, associated with the service-connected disabilities.  The examiner noted that foot drop was not observed on examination, but did not comment as to whether there was other evidence of the claimed symptom, such as abnormal shoe wear (i.e., whether the Veteran's reports were consistent with the objective evidence).  (See March 2016 VA treatment record (Veteran's report of abnormal shoe wear.))  Also, while the examiner noted limitations for bending, it is unclear whether that is due to physical limitations in range of motion (e.g., reduced forward flexion) or is, as the Veteran stated during the Board hearing, due to medical instruction that he avoid bending his back at all (suggesting impairment equivalent to ankylosis).  Furthermore, the examiner opined that the Veteran's radiculopathy had worsened significantly (from mild to severe), but did not address when (based on review of the record) such worsening occurred (which is critical when assigning "staged" ratings).  Consequently, remand for additional examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization forms for VA to obtain treatment records from his private pain management clinic (and any other pertinent treatment providers) and for his workmen's compensation records.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, (the authorizations are for less than the complete records sought) the AOJ must advise him that his response was incomplete, and afford him opportunity to complete it.

If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment/workmen's compensation evaluation not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2. All outstanding (updated to the present) records of VA treatment the Veteran has received for low back disability and lower extremity radiculopathy must be associated with the record.  

3.  After the above development is complete, (and if the matter is not processed as abandoned under 38 C.F.R. § 3.158(a)), the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected low back disability.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (and the notes following each) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner should specifically note the presence or absence of related neurological manifestations.

The examiner must specifically comment as to the effects of/limitations imposed by the Veteran's implanted spine stimulator and medication he takes to alleviate symptoms of his service-connected lumbar spine and lower extremity disabilities, to include whether he is prohibited from bending and whether such prohibition, if present, is analogous to ankylosis.  The examiner should also distinguish, to the extent possible, symptoms associated with the Veteran's service-connected low back disability from those associated solely with other (intercurrent) injuries or disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that an opinion sought cannot be offered without resort to mere speculation, the examiner must explain why that is so (e.g., the state of medical knowledge in the matter is insufficient, necessary facts are unavailable, lack of specific expertise, etc.).

4.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the nature and severity of his bilateral lower extremity radiculopathy.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.   Any indicated tests or studies should be completed and all pertinent findings must be described in detail.  The examiner should specifically comment on whether the Veteran has incomplete nerve paralysis that is mild, moderate, or severe (or disability consistent with complete paralysis of a nerve).

The examiner should specifically comment on the Veteran's assertion that he has foot drop as a result of his service-connected disabilities, to include whether such assertions are consistent with the other clinical and objective evidence of record (e.g., shoe wear), and opine as to whether such findings are consistent with/analogous to complete nerve paralysis.

The examiner should also distinguish, to the extent possible, symptoms associated with the Veteran's service-connected lower extremity radiculopathy from those associated with other disabilities (e.g., April 2012 workplace injury) and identify whether, when, and to what extent the symptoms and functional impairment due to neuropathy have worsened during the period on appeal (if such is the case).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that an opinion sought cannot be offered without resort to mere speculation, the examiner must explain why that is so (e.g., the state of medical knowledge in the matter is insufficient, necessary facts are unavailable, lack of specific expertise, etc.).

5.  The AOJ should then review the record, arrange for any additional development suggested by the record (e.g., referral for extraschedular consideration, if indicated), and readjudicate the claims (under 38 C.F.R. § 3.158(a), if applicable) .  If any remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.  [If the Veteran does not provide the records releases for his private treatment and Workmen's Compensation records and the AOJ determines that 38 C.F.R. §  3.158(a) does not apply, the SSOC must include explanation for such determination.]  .

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

